Name: 2006/683/EC,Euratom: Council Decision of 15Ã September 2006 adopting the Council's Rules of Procedure
 Type: Decision
 Subject Matter: EU institutions and European civil service;  politics and public safety
 Date Published: 2006-10-16

 16.10.2006 EN Official Journal of the European Union L 285/47 COUNCIL DECISION of 15 September 2006 adopting the Council's Rules of Procedure (2006/683/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 207(3), first subparagraph, thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121(3) thereof, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 41(1) thereof, Whereas: (1) The European Council, meeting on 15 and 16 June 2006, underlined that with a view to increasing the confidence of citizens in the European Union, it is important to enable them to acquire first hand insight into its activities, notably through further increasing openness and transparency. Therefore, as agreed at the European Council, and fully respecting the need to ensure the effectiveness of the Council's work, the work of the Council should be further opened up, particularly when the Council deliberates on legislative acts under the codecision procedure. Measures should also be taken in order substantially to improve the technical means used to broadcast, in all official languages of the institutions of the European Union, Council public deliberations and debates, notably through the use of Internet. In December 2006, the Council will review the implementation of the abovementioned opening-up measures with a view to assessing their impact on the effectiveness of the Council's work. (2) It is also appropriate to streamline the programming of the activities of the Council. Accordingly, a new system based on an 18-month programme to be submitted for endorsement to the Council by the three Presidencies due to hold office during that given period should be introduced and replace the previous system. (3) Finally, in an effort to improve the functioning of the written procedure and to accelerate the adoption by the Council of replies to questions from Members of the European Parliament, of decisions to appoint Members of the European Economic and Social Committee and Members of the Committee of the Regions and of decisions to consult other institutions and bodies, it is appropriate to amend and clarify the provisions on written procedure. HAS DECIDED AS FOLLOWS: Article 1 The Rules of Procedure of the Council of 22 March 2004 (1) shall be replaced by the following: RULES OF PROCEDURE OF THE COUNCIL Article 1 Notice and venue of meetings 1. The Council shall meet when convened by its President on his own initiative or at the request of one of its members or of the Commission (2). 2. Seven months before the beginning of its term of office, after consulting the Presidencies preceding and following its term of office where appropriate, the Presidency shall make known the dates which it envisages for meetings that the Council will have to hold in order to complete its legislative work or take operational decisions. 3. The Council shall have its seat in Brussels. During the months of April, June and October the Council shall hold its meetings in Luxembourg (3). In exceptional circumstances and for duly substantiated reasons, the Council or the Committee of Permanent Representatives (hereinafter referred to as Coreper), acting unanimously, may decide that a Council meeting will be held elsewhere. Article 2 Configurations of the Council, role of the General Affairs and External Relations Council and programming 1. The Council may meet in different configurations according to the subject-matter dealt with. The Council in its General Affairs and External Relations configuration (hereinafter referred to as General Affairs and External Relations Council), convened in a meeting as referred to in paragraph 2(a), shall fix the list of these configurations, which is set out in Annex I. 2. The General Affairs and External Relations Council shall cover the following two main areas of activity, for which it shall hold separate meetings, with separate agendas and possibly on different dates, dealing respectively with: (a) preparation for and follow-up to the European Council meetings, including the necessary coordination of all preparatory work, overall coordination of policies, institutional and administrative questions, horizontal dossiers which affect several of the European Union's policies and any dossier entrusted to it by the European Council, having regard to operating rules for the Economic and Monetary Union; (b) the whole of the European Union's external action, namely common foreign and security policy, European security and defence policy, foreign trade, development cooperation and humanitarian aid. 3. For the purpose of preparing the meetings of the European Council, the General Affairs and External Relations Council convened in a meeting as referred to in paragraph (2)(a) shall: (a) draw up an annotated draft agenda on a proposal by the Presidency at least four weeks before the meeting of the European Council; (b) hold a final preparatory meeting on the eve of the European Council meeting and approve the agenda. Contributions to the proceedings of the European Council by other Council configurations shall be forwarded to the General Affairs and External Relations Council, convened in a meeting as referred to in paragraph (2)(a), at the latest two weeks before the meeting of the European Council. Except for urgent and unforeseeable reasons linked, for example, to current international events, no other configuration of the Council or Council preparatory committee may meet between the final preparatory meeting referred to in point (b) of the first subparagraph and the European Council meeting. The measures necessary for the practical organisation of the European Council's proceedings shall be taken by the Presidency in liaison with the General Secretariat, in accordance with the rules on which the European Council itself has agreed. 4. Every 18 months, the three Presidencies due to hold office shall prepare, in close cooperation with the Commission, and after appropriate consultations, a draft programme of Council activities for that period. The three Presidencies shall jointly submit the draft programme no later than one month before the relevant period, with a view to its endorsement by the General Affairs and External Relations Council, convened in a meeting as referred to in paragraph 2(a) (4). 5. The incoming Presidency shall establish indicative provisional agendas for Council meetings scheduled for the next six-month period, showing the legislative work and operational decisions envisaged. These indicative provisional agendas shall be established at the latest one week before the beginning of its term of office, on the basis of the Council's 18-month programme and after consulting the Commission. Where necessary, extra Council meetings may be provided for, in addition to those previously planned. Similar indicative provisional agendas for Council meetings scheduled for the six-month period following that referred to in the first subparagraph shall be established by the Presidency concerned, after consulting the Commission and the next Presidency, at the latest one week before the beginning of its term of office. If during a six-month period any of the meetings planned during that period proves to be no longer warranted, the Presidency shall not convene it. Article 3 (5) Agenda 1. Taking into account the Council's 18-month programme, the President shall draw up the provisional agenda for each meeting. The agenda shall be sent to the other members of the Council and to the Commission at least 14 days before the beginning of the meeting. 2. The provisional agenda shall contain the items in respect of which a request for inclusion on the agenda, together with any documents relating thereto, has been received by the General Secretariat from a member of the Council or from the Commission at least 16 days before the beginning of that meeting. The provisional agenda shall also indicate by way of an asterisk the items on which the Presidency, a member of the Council or the Commission may request a vote. Such an indication shall be made once all the procedural requirements provided for by the Treaties have been complied with. 3. Items relating to the adoption of an act or a common position on a legislative proposal or a proposal for a measure to be adopted under Title VI of the Treaty on European Union (hereinafter referred to as the EU Treaty) shall not be placed on the provisional agenda for a decision until the six-week period provided for in point 3 of the Protocol on the role of national parliaments in the European Union has elapsed. The Council may unanimously derogate from the six-week period where the entry of an item is subject to the exception on grounds of urgency provided for in point 3 of that Protocol. 4. Only items in respect of which the documents have been sent to the members of the Council and to the Commission at the latest by the date on which the provisional agenda is sent may be placed on that agenda. 5. The General Secretariat shall transmit to the members of the Council and to the Commission requests for the inclusion of items in the agenda and documents in respect of which the time limits specified above were not respected. If, by the end of the week preceding the week prior to a Council meeting, Coreper has not completed its examination of legislative items within the meaning of Article 7, the Presidency shall, unless considerations of urgency require otherwise and without prejudice to paragraph 2, remove them from the provisional agenda. 6. The provisional agenda shall be divided into Part A and Part B. Items for which approval by the Council is possible without discussion shall be included in Part A, but this does not exclude the possibility of any member of the Council or of the Commission expressing an opinion at the time of the approval of these items and having statements included in the minutes. 7. The agenda shall be adopted by the Council at the beginning of each meeting. The inclusion in the agenda of an item other than those appearing on the provisional agenda shall require unanimity in the Council. Items entered in this way may be put to the vote if all the procedural requirements provided for by the Treaties have been complied with. 8. However, an A  item shall be withdrawn from the agenda, unless the Council decides otherwise, if a position on an A  item might lead to further discussion thereof or if a member of the Council or the Commission so requests. 9. Any request for the inclusion of an Any other business  item shall be accompanied by an explanatory document. Article 4 Representation of a Council member unable to attend Subject to the provisions of Article 11 on the delegation of voting rights, a member of the Council who is prevented from attending a meeting may arrange to be represented. Article 5 Meetings 1. Meetings of the Council shall not be public except in the cases referred to in Article 8. 2. The Commission shall be invited to take part in meetings of the Council. The same applies to the European Central Bank in cases where it exercises its right of initiative. The Council may, however, decide to deliberate without the presence of the Commission or of the European Central Bank. 3. The members of the Council and of the Commission may be accompanied by officials who assist them. The names and functions of those officials shall be notified in advance to the General Secretariat. The maximum number of persons per delegation in the Council meeting room at the same time, including members of the Council, may be laid down by the Council. 4. Admission to meetings of the Council shall be subject to the production of a pass delivered by the General Secretariat. Article 6 Professional secrecy and production of documents in legal proceedings 1. Without prejudice to Articles 8 and 9 and to provisions on public access to documents, the deliberations of the Council shall be covered by the obligation of professional secrecy, except in so far as the Council decides otherwise. 2. The Council or Coreper may authorise the production for use in legal proceedings of a copy of or an extract from Council documents which have not already been released to the public in accordance with the provisions on public access to documents. Article 7 Cases where the Council acts in its legislative capacity The Council acts in its legislative capacity within the meaning of the second subparagraph of Article 207(3) of the EC Treaty when it adopts rules which are legally binding in or for the Member States, by means of regulations, directives, framework decisions or decisions, on the basis of the relevant provisions of the Treaties, with the exception of discussions leading to the adoption of internal measures, administrative or budgetary acts, acts concerning interinstitutional or international relations or non-binding acts (such as conclusions, recommendations or resolutions). Where legislative proposals or initiatives are submitted to it the Council shall refrain from adopting acts which are not provided for by the Treaties, such as resolutions, conclusions or declarations other than those referred to in Article 9. Article 8 Council deliberations open to the public and public debates 1. Council deliberations on legislative acts to be adopted in accordance with the codecision procedure under Article 251 of the EC Treaty shall be open to the public as follows: (a) the presentation, if any, by the Commission of its legislative proposals and the ensuing deliberation in the Council shall be open to the public; (b) the vote on such legislative acts shall be open to the public, as well as the final Council deliberations leading to that vote and the explanations of voting accompanying it; (c) all other Council deliberations on such legislative acts shall be open to the public, unless, on a case by case basis, the Council or Coreper decides otherwise with regard to a given deliberation. 2. The Council's first deliberation on important new legislative proposals other than those to be adopted in accordance with the codecision procedure shall be open to the public. The Presidency shall identify which new legislative proposals are important and the Council or Coreper may decide otherwise, whenever appropriate. The Presidency may decide, on a case by case basis, that the subsequent Council deliberations on a particular legislative act shall be open to the public, unless the Council or Coreper decides otherwise. 3. On a decision taken by the Council or by Coreper, acting by a qualified majority, the Council shall hold public debates on important issues affecting the interests of the European Union and its citizens. It shall be for the Presidency, any member of the Council, or the Commission to propose issues or specific subjects for such debates, taking into account the importance of the matter and its interest to citizens. 4. The General Affairs and External Relations Council convened in a meeting as referred to in Article 2(2)(a) shall hold a public policy debate on the Council's 18-month programme. Policy debates in other Council configurations on their priorities shall also be held in public. The Commission's presentation of its five-year programme, of its annual work programme and of its annual policy strategy, as well as the ensuing debate in the Council, shall be public. 5. As from the sending of the provisional agenda pursuant to Article 3: (a) those items on the agenda of the Council which are open to the public in accordance with paragraphs 1 and 2 shall be marked with the words public deliberation ; (b) those items on the agenda of the Council which are open to the public in accordance with paragraphs 3 and 4 shall be marked with the words public debate . The opening to the public of Council deliberations and public debates in accordance with this Article shall be made through public transmission by audiovisual means, notably in an overflow room and through broadcasting in all official languages of the institutions of the European Union using video-streaming. A recorded version shall remain available for at least one month on the Council's Internet site. The outcome of voting shall be indicated by visual means. The General Secretariat shall as far as possible inform the public in advance of the dates and approximate time on which such audiovisual transmissions will take place and shall take all practical measures to ensure the proper implementation of this Article. Article 9 Making public votes, explanations of votes and minutes 1. In addition to cases where Council deliberations are open to the public under Article 8(1), where the Council acts in its legislative capacity within the meaning of Article 7, the results of votes and explanations of votes by Council members, as well as the statements in the Council minutes and the items in those minutes relating to the adoption of legislative acts, shall be made public. The same rule shall apply for: (a) results of votes and explanations of votes, as well as the statements in the Council minutes and the items in those minutes relating to the adoption of a common position pursuant to Article 251 or Article 252 of the EC Treaty; (b) results of votes and explanations of votes by members of the Council or their representatives on the Conciliation Committee set up by Article 251 of the EC Treaty, as well as the statements in the Council minutes and the items in those minutes relating to the Conciliation Committee meeting; (c) results of votes and explanations of votes, as well as the statements in the Council minutes and the items in those minutes relating to the establishment by the Council of a convention on the basis of Title VI of the EU Treaty. 2. Moreover, the results of votes shall be made public: (a) when the Council acts pursuant to Title V of the EU Treaty, by a unanimous Council or Coreper decision taken at the request of one of their members; (b) when the Council adopts a common position within the meaning of Title VI of the EU Treaty, by a unanimous Council or Coreper decision taken at the request of one of their members; (c) in other cases, by Council or Coreper decision taken at the request of one of their members. When the result of a vote in the Council is made public in accordance with points (a), (b) and (c) of the first subparagraph, the explanations of votes made when the vote was taken shall also be made public at the request of the Council members concerned, with due regard for these Rules of Procedure, legal certainty and the interests of the Council. Statements entered in the Council minutes and items in those minutes relating to the adoption of the acts referred to in points (a), (b) and (c) of the first subparagraph shall be made public by Council or Coreper decision taken at the request of one of their members. 3. Except in cases where Council deliberations are open to the public in accordance with Article 8, votes shall not be made public in the case of discussions leading to indicative votes or the adoption of preparatory acts. Article 10 Public access to Council documents The specific provisions regarding public access to Council documents are set out in Annex II. Article 11 Voting arrangements and quorum 1. The Council shall vote on the initiative of its President. The President shall, furthermore, be required to open a voting procedure on the initiative of a member of the Council or of the Commission, provided that a majority of the Council's members so decides. 2. The members of the Council shall vote in the order of the Member States laid down in Article 203 of the EC Treaty and in Article 116 of the Treaty establishing the European Atomic Energy Community (hereinafter referred to as the Euratom Treaty), beginning with the member who, according to that order, follows the member holding the office of President. 3. Where a vote is taken, any member of the Council may also act on behalf of not more than one other member (6). 4. The presence of a majority of the members of the Council who are, under the Treaties, entitled to vote is required to enable the Council to vote. When the vote is taken, the President, assisted by the General Secretariat, shall check that there is a quorum. 5. When a decision is to be adopted by the Council by a qualified majority, and if a member of the Council so requests, it shall be verified that the Member States constituting the qualified majority represent at least 62 % of the total population of the European Union calculated according to the population figures set out in Article 1 of Annex III. Article 12 Ordinary written procedure and silence procedure 1. Acts of the Council on an urgent matter may be adopted by a written vote where the Council or Coreper unanimously decides to use that procedure. In special circumstances, the President may also propose the use of that procedure; in such a case, written votes may be used where all members of the Council agree to that procedure. Agreement by the Commission to the use of the written procedure shall be required where the written vote is on a matter which the Commission has brought before the Council. A summary of acts adopted by the written procedure shall be drawn up every month by the General Secretariat. 2. On the initiative of the Presidency, the Council may act by means of a simplified written procedure called silence procedure : (a) for the purpose of adopting the text of a reply to a written question or, as appropriate, to an oral question submitted to the Council by a Member of the European Parliament, after the draft reply has been examined by Coreper (7); (b) for the purpose of appointing Members of the European Economic and Social Committee and Members, and their alternates, of the Committee of the Regions, after the draft decision has been examined by Coreper; (c) for the purpose of deciding to consult other institutions or bodies wherever such consultation is required by the Treaties; (d) for the purpose of implementing the common foreign and security policy through the COREU  network (COREU silence procedure) (8). In that case, the relevant text shall be deemed to be adopted at the end of the period laid down by the Presidency depending on the urgency of the matter, except where a member of the Council objects. 3. The General Secretariat shall establish that the written procedures have been completed. Article 13 Minutes 1. Minutes of each meeting shall be drawn up and, when approved, shall be signed by the Secretary-General/High Representative for the Common Foreign and Security Policy (hereinafter referred to as the Secretary-General) or the Deputy Secretary-General. They may delegate their power to sign to Directors-General of the General Secretariat. The minutes shall as a general rule indicate in respect of each item on the agenda:  the documents submitted to the Council,  the decisions taken or the conclusions reached by the Council,  the statements made by the Council and those whose entry has been requested by a member of the Council or the Commission. 2. The draft minutes shall be drawn up by the General Secretariat within 15 days and submitted to the Council or to Coreper for approval. 3. Prior to such approval any member of the Council, or the Commission, may request that more details be inserted in the minutes regarding any item on the agenda. These requests may be made in Coreper. Article 14 Deliberations and decisions on the basis of documents and drafts drawn up in the languages provided for by the language rules in force 1. Except as otherwise decided unanimously by the Council on grounds of urgency, the Council shall deliberate and take decisions only on the basis of documents and drafts drawn up in the languages specified in the rules in force governing languages. 2. Any member of the Council may oppose discussion if the texts of any proposed amendments are not drawn up in such of the languages referred to in paragraph 1 as he or she may specify. Article 15 Signing of acts The text of the acts adopted by the Council and that of the acts adopted jointly by the European Parliament and the Council shall be signed by the President-in-Office at the time of their adoption and by the Secretary-General or the Deputy Secretary-General. The Secretary-General and the Deputy Secretary-General may delegate their power to sign to Directors-General of the General Secretariat. Article 16 (9) Absence of the possibility to participate in the vote For the purposes of application of these Rules of Procedure, due account will be taken, in accordance with Annex IV, of cases in which, under the Treaties, one or more members of the Council may not participate in the vote. Article 17 Publication of acts in the Official Journal 1. The following shall be published in the Official Journal of the European Union (hereinafter referred to as the Official Journal) by the Secretary-General or the Deputy Secretary-General: (a) the acts referred to in Article 254(1) and (2) of the EC Treaty; (b) the acts referred to in the first paragraph of Article 163 of the Euratom Treaty; (c) the common positions adopted by the Council in accordance with the procedures referred to in Articles 251 and 252 of the EC Treaty, and the reasons underlying those common positions; (d) the framework decisions and decisions referred to in Article 34(2) of the EU Treaty; (e) the conventions established by the Council in accordance with Article 34(2) of the EU Treaty. Reference shall be made in the Official Journal to the entry into force of such conventions; (f) the conventions signed between Member States on the basis of Article 293 of the EC Treaty. Reference shall be made in the Official Journal to the entry into force of such conventions; (g) international agreements concluded by the Community. Reference shall be made in the Official Journal to the entry into force of such agreements; (h) international agreements concluded in accordance with Article 24 of the EU Treaty, unless the Council decides otherwise on the grounds of Articles 4 and 9 of Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (10). Reference shall be made in the Official Journal to the entry into force of such agreements. 2. Unless the Council or Coreper decides otherwise, the following shall be published in the Official Journal by the Secretary-General or the Deputy Secretary-General: (a) initiatives presented to the Council by a Member State pursuant to Article 67(1) of the EC Treaty; (b) initiatives presented to the Council by a Member State pursuant to Article 34(2) of the EU Treaty; (c) the common positions referred to in Article 34(2) of the EU Treaty; (d) directives other than those referred to in Article 254(1) and (2) of the EC Treaty, decisions other than those referred to in Article 254(1) of the EC Treaty, recommendations and opinions. 3. The Council or Coreper shall decide unanimously, on a case-by-case basis, whether there should be publication in the Official Journal by the Secretary-General or the Deputy Secretary-General of the common strategies, the joint actions and the common positions referred to in Article 12 of the EU Treaty. 4. The Council or Coreper shall decide, on a case-by-case basis and taking account of possible publication of the basic act, whether the following should be published in the Official Journal by the Secretary-General or the Deputy Secretary-General: (a) the measures implementing the joint actions referred to in Article 12 of the EU Treaty; (b) the joint actions, the common positions or any other decision adopted on the basis of a common strategy, as provided for in the first indent of Article 23(2) of the EU Treaty; (c) any measures implementing the decisions referred to in Article 34(2) of the EU Treaty and any measures implementing conventions drawn up by the Council in accordance with Article 34(2) of the EU Treaty; (d) other Council acts, such as sui generis decisions or resolutions. 5. Where an agreement concluded between the Communities and one or more States or international organisations sets up a body vested with powers of decision, the Council shall decide, when such an agreement is concluded, whether decisions to be taken by that body should be published in the Official Journal. Article 18 Notification of acts 1. Directives other than those referred to in Article 254(1) and (2) of the EC Treaty and Decisions other than those referred to in Article 254(1) of the EC Treaty shall be notified to their addressees by the Secretary-General, the Deputy Secretary-General or a Director-General acting on their behalf. 2. When they are not published in the Official Journal, the following acts shall be notified to their addressees by the Secretary-General, the Deputy Secretary-General or a Director-General acting on their behalf: (a) recommendations; (b) the common strategies, joint actions and common positions referred to in Article 12 of the EU Treaty; (c) the common positions referred to in Article 34(2) of the EU Treaty; (d) measures implementing the acts adopted on the basis of Articles 12 and 34 of the EU Treaty. 3. The Secretary-General, the Deputy Secretary-General or a Director-General acting on their behalf shall send to the Governments of the Member States and to the Commission authentic copies of Council directives other than those referred to in Article 254(1) and (2) of the EC Treaty and Council decisions and recommendations. Article 19 (11) Coreper, committees and working parties 1. Coreper shall be responsible for preparing the work of the Council and for carrying out the tasks assigned to it by the Council. It shall in any case (12) ensure consistency of the European Union's policies and actions and see to it that the following principles and rules are observed: (a) the principles of legality, subsidiarity, proportionality and providing reasons for acts; (b) rules establishing the powers of Union institutions and bodies; (c) budgetary provisions; (d) rules on procedure, transparency and the quality of drafting. 2. All items on the agenda for a Council meeting shall be examined in advance by Coreper unless the latter decides otherwise. Coreper shall endeavour to reach agreement at its level to be submitted to the Council for adoption. It shall ensure adequate presentation of the dossiers to the Council and, where appropriate, shall present guidelines, options or suggested solutions. In the event of an emergency, the Council, acting unanimously, may decide to settle the matter without prior examination. 3. Committees or working parties may be set up by, or with the approval of, Coreper with a view to carrying out certain preparatory work or studies defined in advance. The General Secretariat shall update and make public the list of preparatory bodies. Only the committees and working parties on this list may meet as Council preparatory bodies. 4. Coreper shall be chaired, depending on the items on the agenda, by the Permanent Representative or the Deputy Permanent Representative of the Member State which holds the Presidency of the Council. Unless the Council decides otherwise, the various committees provided for in the Treaties shall also be chaired by a delegate of that Member State. The same shall apply to the committees and working parties referred to in paragraph 3, unless Coreper decides otherwise. 5. For the preparation of meetings of Council configurations meeting once every six months, where held during the first half of this period, the meetings of committees other than Coreper and those of working parties held during the preceding six months shall be chaired by a delegate of the Member State whose turn it is to chair the said Council meetings. 6. When a dossier will essentially be dealt with during a six-month period, a delegate of the Member State holding the Presidency during that six-month period may, during the preceding six-month period, chair meetings of committees, other than Coreper, and working parties when they discuss that dossier. The practical implementation of this paragraph shall be the subject of an agreement between the two Presidencies concerned. In the specific case of the examination of the budget of the European Communities for a given financial year, meetings of Council preparatory bodies, other than Coreper, dealing with the preparation of Council agenda items on the examination of the budget shall be chaired by a delegate of the Member State which will hold the Council Presidency during the second six-month period of the year prior to the financial year in question. The same shall apply, with the agreement of the other Presidency, to the chairing of Council meetings at the time when the said budget items are discussed. The Presidencies concerned will consult on the practical arrangements. 7. In accordance with the relevant provisions referred to below, Coreper may adopt the following procedural decisions, provided that the items relating thereto have been included on its provisional agenda at least three working days before the meeting. Unanimity on the part of Coreper shall be required for any derogation from that period (13): (a) decision to hold a Council meeting in a place other than Brussels or Luxembourg (Article 1(3)); (b) authorisation to produce a copy of or an extract from a Council document for use in legal proceedings (Article 6(2)); (c) decision to hold a public debate in the Council or not to hold in public a given Council deliberation (Article 8(1)(c), (2) and (3)); (d) decision to make the results of votes and the statements entered in the Council minutes public in the cases laid down in Article 9(2); (e) decision to use the written procedure (Article 12(1)); (f) approval or amendment of Council minutes (Article 13(2) and (3)); (g) decision to publish or not to publish a text or an act in the Official Journal (Article 17(2), (3) and (4)); (h) decision to consult an institution or body wherever such consultation is not required by the Treaties; (i) decision setting or extending a time limit for consultation of an institution or body; (j) decision to extend the periods laid down in Article 251(7) of the EC Treaty; (k) approval of the wording of a letter to be sent to an institution or body. Article 20 The Presidency and the businesslike conduct of discussions 1. The Presidency shall be responsible for the application of these Rules of Procedure and for ensuring that discussions are conducted in a businesslike manner. In particular, the Presidency shall ensure that the provisions of Annex V concerning the working methods for an enlarged Council are complied with. To ensure that discussions are conducted properly it may also, unless the Council decides otherwise, take any appropriate measure necessary to achieve the best possible use of the time available during meetings and in particular: (a) restrict the numbers per delegation present in the meeting room for discussion of a particular item, and decide whether to authorise the opening of an overflow room; (b) set the order in which items are to be taken and determine the duration of discussions on them; (c) organise the time allotted for discussion of a particular item, in particular through limiting the time during which participants may speak and determining the order in which they may take the floor; (d) ask delegations to present in writing their proposals for amendment of a text under discussion before a given date, together with a brief explanation if appropriate; (e) ask delegations which have identical or similar positions on a particular item, text or part thereof to choose one of them to express their shared position at the meeting or in writing before the meeting. 2. Without prejudice to the provisions of Article 19(4) to (6) and to its powers and its overall political responsibility, the Presidency shall be assisted by the representative of the Member State next holding the Presidency. At the Presidency's request and acting on its instructions, the latter shall replace it as and when required, shall relieve it, where necessary, of certain tasks and shall ensure the continuity of the Council's proceedings. Article 21 (14) (15) Reports from committees and working parties Notwithstanding the other provisions of these Rules of Procedure, the Presidency shall organise the meetings of the various committees and working parties so that their reports are available before the Coreper meetings at which they are to be examined. Unless considerations of urgency require otherwise, the Presidency shall postpone to a subsequent Coreper meeting any legislative items within the meaning of Article 7 on which the committee or working party has not completed its discussions at least five working days prior to Coreper's meeting. Article 22 Quality of drafting (16) In order to assist the Council in its task of ensuring the drafting quality of the legislative acts which it adopts, the Legal Service shall be responsible for checking the drafting quality of proposals and draft acts at the appropriate stage, as well as for bringing drafting suggestions to the attention of the Council and its bodies, pursuant to the Interinstitutional Agreement of 22 December 1998 on common guidelines for the quality of drafting of Community legislation (17). Throughout the legislative process, those who submit texts in connection with the Council's proceedings shall pay special attention to the quality of the drafting. Article 23 The Secretary-General and the General Secretariat 1. The Council shall be assisted by a General Secretariat, under the responsibility of a Secretary-General, who shall be assisted by a Deputy Secretary-General responsible for the running of the General Secretariat. The Secretary-General and the Deputy Secretary-General shall be appointed by the Council acting by qualified majority. 2. The Council shall decide on the organisation of the General Secretariat (18). Under its authority the Secretary-General and the Deputy Secretary-General shall take all the measures necessary to ensure the smooth running of the General Secretariat. 3. The General Secretariat shall be closely and continually involved in organising, coordinating and ensuring the coherence of the Council's work and implementation of its 18-month programme. Under the responsibility and guidance of the Presidency, it shall assist the latter in seeking solutions. In accordance with the provisions of the EU Treaty, the Secretary-General shall assist the Council and the Presidency in matters concerning the common foreign and security policy, including coordination of the work of the Special Representatives. If appropriate, the Secretary-General may ask the Presidency to convene a committee or working party, in particular in relation to matters concerning the common foreign and security policy, or to place an item on the agenda for a committee or working party. 4. The Secretary-General or the Deputy Secretary-General shall submit to the Council the draft estimate of the expenditure of the Council in sufficient time to ensure that the time limits laid down by the financial provisions are met. 5. The Secretary-General, assisted by the Deputy Secretary-General, shall have full responsibility for administering the appropriations entered in Section II  Council  of the budget and shall take all measures necessary to ensure that they are properly managed. He shall implement the appropriations in question in accordance with the provisions of the Financial Regulation applicable to the budget of the European Communities. Article 24 Security The rules on security shall be adopted by the Council acting by a qualified majority. Article 25 Duties as depositary of agreements and conventions In the event of the Secretary-General of the Council being designated as depositary of an agreement concluded in accordance with Article 24 of the EU Treaty or concluded by the Community and one or more States or international organisations, of a convention concluded between Member States or of a convention established pursuant to Article 34 of the EU Treaty, the acts of ratification, acceptance or approval of those agreements or conventions shall be deposited at the address of the Council. In such instances the Secretary-General shall perform the duties of a depositary and shall also ensure that the dates of entry into force of such agreements or conventions are published in the Official Journal. Article 26 Representation before the European Parliament The Council may be represented before the European Parliament or its committees by the Presidency or, with the latter's agreement, by the following Presidency or by the Secretary-General. The Council may also be represented before those committees by its Deputy Secretary-General or senior officials of the General Secretariat, acting on instructions from the Presidency. The Council may also present its views to the European Parliament by means of a written statement. Article 27 Provisions concerning the form of acts The provisions concerning the form of acts are set out in Annex VI. Article 28 Correspondence addressed to the Council Correspondence to the Council shall be sent to the President at the following address of the Council: Council of the European Union rue de la Loi/Wetstraat 175 B-1048 Brussels. ANNEX I LIST OF COUNCIL CONFIGURATIONS 1. General affairs and external relations (19); 2. Economic and financial affairs (20); 3. Justice and home affairs (21); 4. Employment, social policy, health and consumer affairs; 5. Competitiveness (internal market, industry and research) (22); 6. Transport, telecommunications and energy; 7. Agriculture and fisheries; 8. Environment; 9. Education, youth and culture (23). It is for each Member State to determine the way in which it is represented in the Council, in accordance with Article 203 of the EC Treaty. Several Ministers may participate as full members of the same Council configuration, with the agenda and the organisation of proceedings being adjusted accordingly (24). In the case of the General Affairs and External Relations Council, each government shall be represented at the different meetings of this configuration by the Minister or State Secretary of its choice. ANNEX II SPECIFIC PROVISIONS REGARDING PUBLIC ACCESS TO COUNCIL DOCUMENTS Article 1 Scope Any natural or legal person shall have access to Council documents subject to the principles, conditions and limits laid down in Regulation (EC) No 1049/2001 and the specific provisions laid down in this Annex. Article 2 Consultation as regards third-party documents 1. For the purpose of applying Article 4(5) and Article 9(3) of Regulation (EC) No 1049/2001 and unless it is clear, upon examination of the document in the light of Article 4(1), (2) and (3) of Regulation (EC) No 1049/2001, that it shall not be disclosed, the third party concerned shall be consulted if: (a) the document is a sensitive document as defined in Article 9(1) of Regulation (EC) No 1049/2001; (b) the document originates from a Member State and was submitted to the Council before 3 December 2001; or the Member State concerned requested that it not be disclosed without its prior agreement. 2. In all other cases, where the Council receives an application for a third-party document in its possession, the General Secretariat, for the purpose of applying Article 4(4) of Regulation (EC) No 1049/2001, shall consult the third party concerned unless it is clear, upon examination of the document in the light of Article 4(1), (2) and (3) of Regulation (EC) No 1049/2001, that it shall or shall not be disclosed. 3. The third party shall be consulted in writing (including by e-mail) and be given a reasonable time limit for its reply, taking into account the time limit laid down in Article 7 of Regulation (EC) No 1049/2001. In the cases referred to in paragraph 1, the third party shall be asked to give its opinion in writing. 4. Where the document does not fall within paragraph 1(a) or (b) and the General Secretariat, in the light of the third party's negative opinion, is not satisfied that Article 4(1) or (2) of Regulation (EC) No 1049/2001 is applicable, the Council shall be seized of the matter. If the Council envisages the release of the document, the third party shall be informed immediately in writing of the Council's intention to release the document after a time period of at least 10 working days. At the same time, the third party's attention shall be drawn to Article 243 of the EC Treaty. Article 3 Requests for consultation received from other institutions or from Member States Requests for consultations with the Council made by another institution or a Member State concerning an application for a Council document shall be sent via e-mail to access@consilium.europa.eu or by fax to (32-2) 281 63 61. The General Secretariat shall give its opinion on behalf of the Council promptly, taking into account any time limit required for a decision to be made by the institution or the Member State concerned, and at the latest within five working days. Article 4 Documents originating from Member States Any request by a Member State under Article 4(5) of Regulation (EC) No 1049/2001 shall be made in writing to the General Secretariat. Article 5 Referral of requests by Member States When a Member States refers to a request to the Council, it shall be handled in accordance with Articles 7 and 8 of Regulation (EC) No 1049/2001 and the relevant provisions of this Annex. In the event of a total or partial refusal of access, the applicant shall be informed that any confirmatory application must be addressed directly to the Council. Article 6 Address for applications Applications for access to a document shall be addressed in writing to the Secretary-General of the Council/High Representative, rue de la Loi/Wetstraat 175, B-1048 Brussels, by e-mail to access@consilium.europa.eu or by fax to (32-2) 281 63 61. Article 7 Processing of initial applications Subject to Article 9(2) and (3) of Regulation (EC) No 1049/2001, any application for access to a Council document shall be handled by the General Secretariat. Article 8 Processing of confirmatory applications Subject to Article 9(2) and (3) of Regulation (EC) No 1049/2001, any confirmatory application shall be decided upon by the Council. Article 9 Charges The charges for producing and sending copies of Council documents shall be set by the Secretary-General. Article 10 Public register of Council documents 1. The General Secretariat shall be responsible for providing public access to the register of Council documents. 2. In addition to the references to documents, it shall be indicated in the register which documents drawn up after 1 July 2000 have already been released to the public. Subject to Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (25) and Article 16 of Regulation (EC) No 1049/2001, their content shall be made available on the Internet. Article 11 Documents directly accessible to the public 1. This Article shall apply to all Council documents, provided that they are not classified and without prejudice to the possibility of making a written application in accordance with Article 6 of Regulation (EC) No 1049/2001. 2. For the purpose of this Article:  circulation  shall mean distribution of the final version of a document to the members of the Council, their representatives or delegates,  legislative document  shall mean any document concerning the examination and adoption of a legislative act within the meaning of Article 7 of the Rules of Procedure. 3. The General Secretariat shall make the following documents available to the public as soon as they have been circulated: (a) documents of which neither the Council nor a Member State is the author, which have been made public by their author or with his agreement; (b) provisional agenda for meetings of the Council in its various configurations; (c) any text adopted by the Council and intended to be published in the Official Journal. 4. Provided that they are clearly not covered by any of the exceptions laid down in Article 4 of Regulation (EC) No 1049/2001, the General Secretariat may also make the following documents available to the public as soon as they have been circulated: (a) provisional agenda of committees and working parties; (b) other documents, such as information notes, reports, progress reports and reports on the state of discussions in the Council or one of its preparatory bodies which do not reflect individual positions of delegations, excluding Legal Service opinions and contributions. 5. The General Secretariat shall make the following legislative documents available to the public, in addition to the documents referred to in paragraphs 3 and 4, as soon as they have been circulated: (a) cover notes and copies of letters concerning legislative acts addressed to the Council by other institutions or bodies of the European Union or, subject to Article 4(5) of Regulation (EC) No 1049/2001, by a Member State; (b) documents submitted to the Council which are listed under an item on its agenda marked with the words public deliberation  or public debate  in accordance with Article 8 of the Rules of Procedure; (c) notes submitted to Coreper and/or to the Council for approval (I/A and A item notes), as well as the draft legislative acts to which they refer; (d) decisions adopted by the Council during the procedure referred to in Article 251 of the EC Treaty and joint texts approved by the Conciliation Committee. 6. After adoption of one of the decisions referred to in paragraph 5(d) or final adoption of the act concerned, the General Secretariat shall make available to the public any legislative documents relating to this act which were drawn up before one of such decisions and which are not covered by any of the exceptions laid down in Article 4(1), (2) and (3), second subparagraph, of Regulation (EC) No 1049/2001, such as information notes, reports, progress reports and reports on the state of discussions in the Council or in one of its preparatory bodies (outcomes of proceedings), excluding Legal Service opinions and contributions. At the request of a Member State, documents which are covered by the first subparagraph and reflect the individual position of that Member State's delegation in the Council shall not be made available to the public under these provisions. ANNEX III DETAILED RULES FOR IMPLEMENTING THE PROVISIONS CONCERNING THE WEIGHTING OF VOTES IN THE COUNCIL Article 1 For the purposes of implementing Article 205(4) of the EC Treaty, Article 118(4) of the Euratom Treaty, and the third subparagraph of Article 23(2) and Article 34(3) of the EU Treaty, the total population of each Member State for the period from 1 January to 31 December 2006 shall be as follows: Member State Population (Ã  1 000) Germany 82 500,8 France 62 370,8 United Kingdom 60 063,2 Italy 58 462,4 Spain 43 038,0 Poland 38 173,8 Netherlands 16 305,5 Greece 11 073,0 Portugal 10 529,3 Belgium 10 445,9 Czech Republic 10 220,6 Hungary 10 097,5 Sweden 9 011,4 Austria 8 206,5 Denmark 5 411,4 Slovakia 5 384,8 Finland 5 236,6 Ireland 4 109,2 Lithuania 3 425,3 Latvia 2 306,4 Slovenia 1 997,6 Estonia 1 347,0 Cyprus 749,2 Luxembourg 455,0 Malta 402,7 Total 461 324,0 Threshold (62 %) 286 020,9 Article 2 1. Before 1 September each year, Member States shall communicate to the Statistical Office of the European Communities the data concerning their total population as at 1 January of the current year. 2. With effect from 1 January each year, the Council shall, in accordance with the data available to the Statistical Office of the European Communities on 30 September of the preceding year, amend the figures set out in Article 1. This Decision shall be published in the Official Journal. ANNEX IV 1. In application of the following provisions of the Rules of Procedure and for decisions in respect of which, under the Treaties, members of the Council or of Coreper may not participate in the vote, account is not to be taken of votes by such members: (a) Article 1(3), second subparagraph (holding of a meeting in a place other than Brussels or Luxembourg); (b) Article 3(7) (inclusion on the agenda of an item other than those appearing on the provisional agenda); (c) Article 3(8) (maintaining as a B item on the agenda an A item which would otherwise have had to be withdrawn from the agenda); (d) Article 5(2), as regards the presence of the European Central Bank only (deliberation without the presence of the European Central Bank); (e) Article 9(2), first subparagraph, points (b) and (c), second and third subparagraphs (making public the results of votes, explanations of votes, statements in the Council minutes and items in those minutes relating to the adoption of a common position under Title VI of the EU Treaty; making public the results of votes, explanations of votes, statements in the Council minutes and items in those minutes relating to cases other than those referred to in paragraph 2); (f) Article 11(1), second subparagraph (opening of a voting procedure); (g) Article 12(1) (use of the written procedure); (h) Article 14(1) (decision to deliberate and take decisions exceptionally on the basis of documents and drafts not drawn up in all the languages) (26); (i) Article 17(2)(a) and (b) (non-publication in the Official Journal of an initiative presented by a Member State pursuant to Article 67(1) of the EC Treaty or Article 34(2) of the EU Treaty); (j) Article 17(2)(c) and (d) (non-publication in the Official Journal of a common position adopted on the basis of Article 34 of the EU Treaty or certain directives, decisions, recommendations and opinions); (k) Article 17(4)(c) (publication in the Official Journal of any measures implementing decisions or conventions referred to in Article 34(2) of the EU Treaty); (l) Article 17(5) (whether to publish in the Official Journal decisions taken by a body set up under an international agreement). 2. A member of the Council or of Coreper may not make use of the following provisions of these Rules of Procedure in connection with decisions on which, under the Treaties, that member may not participate in the vote: (a) Article 3(8) (possibility of a member of the Council requesting withdrawal of an A item from the agenda); (b) Article 11(1), second subparagraph (possibility of a member of the Council requesting the opening of a voting procedure); (c) Article 11(3) (possibility of a member of the Council acting on behalf of another in a vote); (d) Article 14(2) (possibility for any member of the Council to oppose discussion if the texts of any proposed amendments are not drawn up in the language he or she has specified). ANNEX V WORKING METHODS FOR AN ENLARGED COUNCIL Preparation for meetings 1. The Presidency shall ensure that a file is submitted to Coreper by a working party or by a committee only when there is reasonable prospect of progress or clarification of positions being achieved at that level. Conversely, files may be referred to a working party or to a committee again only when necessary, and in any event only with the remit to tackle precise, well-defined problems. 2. The Presidency shall take the steps necessary to advance work between meetings. It can, for example, with the agreement of the working party or committee, undertake in the most efficient way necessary consultations on specific problems with a view to reporting back to the working party or committee concerned on possible solutions. It can also conduct written consultations by requesting delegations to react in written form to a proposal before the next meeting of the working party or committee. 3. Whenever appropriate, delegations shall set out the positions they are likely to take in a forthcoming meeting in written form before that meeting. When that includes proposals for amending text, delegations shall suggest specific wording. Wherever possible, written input shall be submitted jointly by delegations maintaining identical positions. 4. Coreper shall avoid going over ground already covered in the preparation of its proceedings. That shall apply in particular to I  items, to information on the organisation and order of its business and to information on the agenda and organisation of forthcoming Council meetings. Wherever possible, delegations shall raise Any other business  items when Coreper's proceedings are being prepared rather than in Coreper itself. 5. The Presidency shall convey to delegations as soon as possible when Coreper's proceedings are being prepared all the information necessary to allow thorough preparation of Coreper's proceedings, including information on what the Presidency expects to achieve from the discussion on each agenda item. Conversely, the Presidency shall, as appropriate, encourage delegations to communicate to the other delegations, when Coreper's proceedings are being prepared, information on the positions they will be taking in Coreper. In this context the Presidency shall finalise Coreper's agenda. The Presidency may convene more frequently the groups that prepare Coreper's proceedings, when required by circumstances. Conduct of meetings 6. No item shall be placed on the Council agenda simply for presentation by the Commission or by a Council member, except where a debate on new major initiatives is planned. 7. The Presidency shall refrain from placing on Coreper's agenda items for information only. Such information, e.g. on the outcome of meetings in another forum or with a third State or another institution, procedural or organisational questions, etc., should instead be transmitted to delegations when Coreper's proceedings are being prepared, whenever possible in written form, and should not be repeated in Coreper. 8. At the start of a meeting, the Presidency shall give any further information necessary regarding the handling of the meeting and in particular indicate the length of time it intends to be devoted to each item. It shall refrain from making lengthy introductions and avoid repeating information which is already known to delegations. 9. At the start of a discussion on a substantive point, the Presidency shall, depending on the type of discussion which is needed, indicate to delegations the maximum length of their interventions on that point. In most cases interventions should not exceed two minutes. 10. Full table rounds shall be proscribed in principle; they may be used only in exceptional circumstances on specific questions, with a time limit on interventions set by the Presidency. 11. The Presidency shall give as much focus as possible to discussions, in particular by requesting delegations to react to compromise texts or specific proposals. 12. During and at the end of meetings the Presidency shall refrain from making lengthy summaries of the discussions and shall confine itself to concluding briefly on the results (substance and/or procedure) achieved. 13. Delegations shall avoid repeating points made by previous speakers. Their interventions shall be brief, substantive and to the point. 14. Like-minded delegations shall be encouraged to hold consultations with a view to the presentation by a single spokesperson of a common position on a specific point. 15. When discussing texts, delegations shall make concrete drafting proposals, in writing, rather than merely express their disagreement with a particular proposal. 16. Unless indicated otherwise by the Presidency, delegations shall refrain from taking the floor when in agreement with a particular proposal; in this case silence shall be taken as agreement in principle. ANNEX VI PROVISIONS CONCERNING THE FORMS OF ACTS A. Form of Regulations: 1. Regulations adopted jointly by the European Parliament and the Council and Council Regulations shall include: (a) in their title the word Regulation , followed by a serial number, the date of their adoption and an indication of their subject-matter; (b) the words The European Parliament and the Council of the European Union  or The Council of the European Union , as appropriate; (c) a reference to the provisions under which the Regulation is adopted, preceded by the words Having regard to ; (d) a citation containing a reference to proposals submitted and to opinions obtained and consultations held; (e) a statement of the reasons on which the Regulation is based, preceded by the word Whereas: , the recitals being numbered; (f) the words have adopted this Regulation  or has adopted this Regulation , as appropriate, followed by the enacting terms of the Regulation. 2. Regulations shall be divided into Articles, if appropriate grouped into chapters and sections. 3. The final Article of a Regulation shall fix the date of entry into force, where that date is before or after the 20th day following publication. 4. The final Article of a Regulation shall be followed by: (a) (i) the words This Regulation shall be binding in its entirety and directly applicable in all Member States  or (ii) the words This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community , in any cases in which an act is not applicable to, or in, all Member States (27); (b) the words Done at ..... , followed by the date on which the Regulation was adopted, and (c) in the case of: (i) a Regulation adopted jointly by the European Parliament and the Council, the formula: For the European Parliament The President  For the Council The President , followed by the name of the President of the European Parliament and of the President-in-Office of the Council at the time when the Regulation is adopted; (ii) a Council Regulation, the formula: For the Council The President , followed by the name of the President-in-Office of the Council at the time when the Regulation is adopted. B. Forms of Directives, Decisions, recommendations and opinions (EC Treaty) 1. Directives and Decisions adopted jointly by the European Parliament and the Council, and Directives and Decisions of the Council, shall include in their titles the word Directive  or Decision . 2. Recommendations and opinions issued by the Council shall include in their titles the word Recommendation  or Opinion . 3. The provisions relating to Regulations set out in A above shall apply mutatis mutandis, subject to the relevant provisions of the EC Treaty, to directives and decisions. C. Forms of common strategies of the European Council, joint actions and common positions referred to in Article 12 of the EU Treaty, common strategies, joint actions and common positions within the meaning of Article 12 of the EU Treaty shall bear one of the following headings, as appropriate: (a) European Council Common Strategy , a serial number (year/number/CFSP), the date of adoption and the subject-matter; (b) Council Joint Action , a serial number (year/number/CFSP), the date of adoption and the subject-matter; (c) Council Common Position , a serial number (year/number/CFSP), the date of adoption and the subject-matter. D. Forms of common positions, framework decisions, decisions and conventions referred to in Article 34(2) of the EU Treaty Common Positions, framework Decisions, decisions and conventions within the meaning of Article 34(2) of the EU Treaty shall bear one of the following headings, as appropriate: (a) Council Common Position , a serial number (year/number/JHA), the date of adoption and the subject-matter; (b) Council Framework Decision , a serial number (year/number/JHA), the date of adoption and the subject-matter; (c) Council Decision , a serial number (year/number/JHA), the date of adoption and the subject-matter; (d) Convention established by the Council in accordance with Article 34 of the Treaty on European Union  and the subject-matter. Article 2 This Decision shall take effect on the day of its adoption. It shall be published in the Official Journal of the European Union. The first Council's 18-month programme shall be established for the period starting in January 2007. Done at Brussels, 15 September 2006. For the Council The President E. TUOMIOJA (1) Council Decision (2004/338/EC, Euratom) of 22 March 2004 adopting the Council's Rules of Procedure (OJ L 106, 15.4.2004, p. 22). Rules of Procedure as last amended by Council Decision 2006/34/EC, Euratom of 23 January 2006 (OJ L 22, 26.1.2006, p. 32). (2) This paragraph reproduces Article 204 of the Treaty establishing the European Community (hereinafter referred to as the EC Treaty). (3) This paragraph reproduces point (b) of the sole Article of the Protocol on the location of the seats of the institutions and of certain bodies and departments of the European Communities and of Europol annexed to the Treaties. (4) See statement (a) set out below: (a) Concerning Article 2(4): The 18-month programme will include a general introductory section setting the programme in the context of the European Union's longer term strategic orientations. On this section, the three Presidencies in charge of preparing the draft 18-month programme will consult with the three subsequent Presidencies, as part of the appropriate consultations referred to in the first sentence of paragraph 4. The draft 18-month programme should also have regard, inter alia, to relevant points arising from the dialogue on the political priorities for the year, conducted at the Commission's initiative.  (5) See statements (b) and (c) set out below: (b) Re Article 3(1) and (2) The President will endeavour to ensure that, in principle, the provisional agenda for each meeting of the Council dealing with implementation of Title IV of Part 3 of the EC Treaty and Title VI of the EU Treaty and any documents relating to the items involved reach members of the Council at least 21 days before the beginning of the meeting.  (c) Re Articles 1 and 3 Without prejudice to Article 22(2) of the EU Treaty, which specifies that an extraordinary Council meeting may be convened at very short notice in cases requiring a rapid decision, the Council is aware of the need for matters relating to the common foreign and security policy to be dealt with swiftly and efficiently. The arrangements in Article 3 shall not prevent this need from being met.  (6) This paragraph reproduces Article 206 of the EC Treaty. (7) See statement (d) set out below: (d) Re Article 12(2)(a), (b) and (c) In accordance with the Council's regular practice, the time limit fixed will normally be three working days . (8) See statement (e) set out below: (e) Re Article 12(2)(d) The Council would point out that the COREU network must be used in accordance with the Council conclusions of 12 June 1995 (doc. 7896/95) concerning the Council's working methods.  (9) See statement (f) set out below: (f) Re Article 16 and Annex IV The Council agrees that the provisions of Article 16 and Annex IV apply to acts for the adoption of which some members of the Council are, under the Treaties, not entitled to vote. However, application of Article 7 of the EU Treaty is not covered by those provisions. In the first application of Articles 43 and 44 of the EU Treaty, the Council will, in the light of experience acquired in other fields, consider any adaptations necessary to Article 16 of and Annex IV to these Rules of Procedure.  (10) OJ L 145, 31.5.2001, p. 43. (11) These provisions are without prejudice to the role of the Economic and Financial Committee as laid down in Article 114 of the EC Treaty and to existing Council Decisions thereon (OJ L 358, 31.12.1998, p. 109 and OJ L 5, 1.1.1999, p. 71). (12) See statement (g) set out below: (g) Re Article 19(1) Coreper will ensure consistency and observance of the principles set out in paragraph 1, in particular for matters where substantive preparation is undertaken in other fora.  (13) See statement (h) set out below: (h) Re Article 19(7) If a member of the Council considers that a draft procedural decision submitted to Coreper for adoption in accordance with Article 19(7) raises a question of substance, the draft decision will be submitted to the Council.  (14) These provisions are without prejudice to the role of the Economic and Financial Committee as laid down in Article 114 of the EC Treaty and to existing Council Decisions thereon (OJ L 358, 31.12.1998, p. 109 and OJ L 5, 1.1.1999, p. 71). (15) See statement (i) set out below: (i) Re Article 21 Reports from working parties and any other documents used as a basis for Coreper's discussions should be sent to delegations in time to allow for their examination.  (16) See statement (j) set out below: (j) Re Article 22 The Council Legal Service has also been instructed to provide assistance to a Member State responsible for an initiative within the meaning of Article 67(1) of the EC Treaty or Article 34(2) of the EU Treaty for the purpose inter alia of checking the quality of drafting of such initiatives if that assistance is requested by the Member State concerned.  See statement (k) set out below: (k) Re Article 22 Members of the Council will comment on proposals for official codification of legislative texts within 30 days of the circulation of such proposals by the General Secretariat. Members of the Council will ensure that those provisions of a proposal for the recasting of legislative texts which have been taken from the preceding act without substantive amendment are examined in accordance with the principles established for examination of codification proposals.  (17) OJ C 73, 17.3.1999, p. 1. (18) Paragraphs 1 and 2, first subparagraph, reproduce Article 207(2) of the EC Treaty. (19) Including European security and defence policy and development cooperation. (20) Including budget. (21) Including civil protection. (22) Including tourism. (23) Including audiovisual affairs. (24) See statement (l) set out below: (l) Re Annex I, second subparagraph The Presidency will organise Council agendas by grouping together related agenda items, in order to facilitate attendance by the relevant national representatives, particularly where a given Council configuration as to deal with clearly distinguishable sets of topics.  (25) OJ L 8, 12.1.2001, p. 1. (26) See statement (m) set out below: (m) Re Annex IV, paragraph 1(h) The Council confirms that present practice whereby the texts serving as a basis for its deliberations are drawn up in all the languages will continue to apply.  (27) See statement (n) set out below: (n) Re Annex VI, paragraph A.4 (a) (ii) The Council would point out that, in the cases provided for in the Treaties where an act is not applicable to or in all Member States, it is necessary to make clear its territorial application in the reasons given for and content of the act concerned. 